                   Case 2:12-cr-00036-WHW Document 54 Filed 01/09/19 Page 1 of 5 PageID: 222
AO 246 D (Rsv. GaOl). idgment I, a Ccimfri.I Osa for Revocation



                                                          UNITED STATES DISTRICT COURT
                                                                District of New Jersey


   UNITED STATES OF AMERICA

              v.                                                                  CASE NUMBER       2:12-CR-00036-WHW-1
  DAVID NEWMARK

            Defendant.


                                                                  JUDGMENT IN A CRIMINAL CASE
                                                 (For Revocation of Probation or Supervised Release)
                                               (For Offenses Committed On or After November 1, 1987)


      The defendant, DAVID NEWMARK, was represented by THOMAS RICHARD CALCAGNI, WALTER R.
KRZASTE K.

The defendant admitted guilt to violation number(s) 1, 2, 3, 4 as stated on the violation petition.            Accordingly, the court has
adjudicated that the defendant is guilty of the following violation(s):

  Violation Number                         Nature of Violation

                                           Associated with criminals/felons

  2                                        Failure to answer inquiries or follow instructions

  3                                        Failure to disclose/cooperate in financial dealings

  4                                        Self-Employment/Business Disclosure


       As pronounced on January 08, 2019, the defendant is sentenced as provided in pages 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any material
change in economic circumstances. Unless modified by this judgment, all fines, restitution, costs, and special assessments
previously imposed           judgment filed on 6/1 3/2012 remain in full force and effect, if not already paid.

            Signed this               day of January, 2019.



                                                                              /   Hon. ‘   am It1%lIs
                                                                                    nior U.S. District Judge




0704i 5
                 Case 2:12-cr-00036-WHW Document 54 Filed 01/09/19 Page 2 of 5 PageID: 223
AO 245 D (Rn. 03(01) - Judgm.nt In I Cnmln.I Can for Revocallon

                                                                                                Judgment- Page 2 of 5
Defendant: DAVID NEWMARK
Case Number: 2:12-CR-00036-WHW-1


                                                                  IMPRISONMENT

         It is ordered and adjudged that the previously imposed term of supervised release is revoked and the defendant shall
serve a terni of 6 months of Home Confinement for each of the violations 1 through 4 to run concurrently and shall follow all
the Probation Officer’s instructions regarding Home Confinement and location monitoring.




                                                                    RETURN

            I have executed this Judgment as follows:




            Defendant        delivered      on                               To
 At                                                                               with a certified copy of this Judgment.



                                                                                         United States Marshal

                                                                                    By




                                                                                          Deputy Marshal
                 Case 2:12-cr-00036-WHW Document 54 Filed 01/09/19 Page 3 of 5 PageID: 224
AO 245 D CRay. O5O1) - Jutin.nt In • C,1mIn C... for Ryoo&Ion

                                                                                          Judgment- Page 3 of 5
Defendant: DAVID NEWMARK
Case Number: 2:12-CR-00036-WHW-1


                                                                SUPERVISED RELEASE
            Upon release from imprisonment, you will be on supervised release for a term of 1 years1

         Within 72 hours of release from custody of the Bureau of Prisons, you must report in person to the Probation Office
in the district to which you are released.

         While on supervised release, you must not commit another federal, state, or local crime, must refrain from any
unlawful use of a controlled substance and must comply with the mandatory and standard conditions that have been adopted
by this court as set forth below.

        You must submit to one drug test within 15 days of commencement of supervised release and at least two tests
thereafter as determined by the probation officer. You must cooperate in the collection of DNA as directed by the probation
officer
         If this judgment imposes a fine, special assessment, costs, or restitution obligation, it is a condition of supervised
release that you pay any such fine, assessments, costs, and restitution that remains unpaid at the commencement of the
term of supervised release.
                 Case 2:12-cr-00036-WHW Document 54 Filed 01/09/19 Page 4 of 5 PageID: 225
AO 2450 (by. 03101)- Judgmmil In• CdmIn One for byocatlon

                                                                                               Judgment   -   Page 4 of 5
Defendant: DAVID NEWMARK
Case Number: 2:12-CR-00036-WHW-1



                                             STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must Comply with the following standard Conditions of supervision. These Conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your Conduct
and Condition.


1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
   of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
   within a different time frame.

2)   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
     how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3)   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
     permission from the court or the probation officer.

4) You must answer truthfully the questions asked by your probation officer.

5)   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
     living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
     the probation officer within 72 hours of becoming aware of a change or expected change.

6)   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
     probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
     view.

7) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses you from doing so. If you do not have fulltime employment you must try to find full-time employment, unless
   the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
   (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
   change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
   circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
   change.

8)   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
     has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
     the permission of the probation officer.

9)   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e..
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
    person such as nunchakus or tasers).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
    officer may require you to notify the person about the risk and you must comply with that instruction. The probation
    officer may contact the person and confirm that you have notified the person about the risk.
               Case 2:12-cr-00036-WHW Document 54 Filed 01/09/19 Page 5 of 5 PageID: 226
*0245 D (R.v. 03101)- Jumr me Criminel Cmii f RIVDUHOn

                                                                                             Judgment Page 5 of 5
                                                                                                     -




Defendant: DAVID NEWMARK
Case Number: 2:12-CR-00036-WHW-1


                                          STANDARD CONDITIONS OF SUPERVISION
13) You must follow the instructions of the probation officer related to the conditions of supervision.




   Upon a finding of a violation of probation or supervised release, I understand that the Court may (1) revoke supervision
or (2) extend the term of supervision and/or modify the conditions of supervision.

    These conditions have been read to me. I fully understand the conditions, and have been provided a copy of them.

   You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his
associate Probation Officers.

                                (Signed)_______________________________________________________________________
                                                     Defendant                                  Date



                                                 U.S. Probation Officer/Designated Witness                  Date
